DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, 7-11, 14-18, 20-22 and 27 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2018/0039853 to Liu et al.

With regard to claim 1, Liu discloses an image processing system configured to detect objects in images, comprising: 
a bus (Fig. 1, bus connecting elements 110-200); 
at least one storage medium connected to the bus, including a set of instructions for object detection (fig. 1, memory 140); and 
logic circuits in communication with the at least one storage medium via the bus (Fig. 1, processor 120, memory 130 containing neural networks and 170 imaging interface providing the images), wherein when executing the set of instructions, the logic circuits: 
obtain first electronic signals including an image including an object (paragraph [0007], an image containing an object is received and an object detection process performed); 
generate one or more feature vectors related to the image based on a first convolutional neural network, wherein the one or more feature vectors including a plurality of parameters (paragraph [0007], a first feature vector is extracted from a first region using a first subnetwork); 
determine a position of the object based on at least one of the plurality of parameters (paragraph [0007], the object detection detects an object and the region of the object is determined and assigned a bounding box); and 
determine a category associated with the object based on at least one of the plurality of parameters (paragraph [0007], a class of the object is determined).

With regard to claim 2, Liu discloses the system of claim 1, wherein the plurality of parameters include position parameters and category parameters, the position of the object is determined based on at least one of the position parameters, and the category associated with the object is determined based on at least one of the category parameters (paragraph [0021], the object position is determined using multiple bounding boxes determined for the object detection.  The object class is then determined based on the feature vectors).

With regard to claim 3, Liu discloses the system of claim 2, wherein the logic circuits further:  2Preliminary Amendment Attorney Docket No.: 20633-0035US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2017/107043) Page 3 of 9 
select one or more region proposals in the image, wherein each region proposal includes an object; and 
generate the one or more feature vectors related to the image based on the first convolutional neural network, each region proposal corresponding to a feature vector (paragraph [0021], each feature vector is determined as a layer of the neural network and indicates a location of a proposed bounding box or region proposal.  See also Fig. 4A).  

With regard to claim 4, Liu discloses the system of claim 3, wherein to obtain the first neutral network, the logic circuits: 
obtain a sample image including one or more target objects (paragraph [0021], the images are acquired and objects detected); 
enclose the one or more target objects in one or more rectangular boxes (paragraphs [0007] and [0020]-[0022], the bounding boxes are determined and assigned to the detected objects);
generate one or more first training feature vectors corresponding to the one or more rectangular boxes (paragraphs [0022] and [0040]-[0044], the feature vector determination is part of the training process for the neural network); and 
train the first convolutional neural network based on the sample image including the one or more first training feature vectors (paragraphs [0022] and [0040]-[0044], the feature vector determination is part of the training process for the neural network).  

With regard to claim 5, Liu discloses the system of claim 3, wherein the position parameters of a feature vector of the one or more feature vectors include position information and outline dimension parameters of the region proposal, the position information of the region proposal is determined based on a position of a reference point related to a rectangular box in which the object is enclosed, and the reference point includes at least one of a vertex of the rectangular box or a center point of the rectangular box (Fig. 6, the feature vectors determine the bounding boxes positions which are assigned different sizes with different vertex locations for different levels on the convolutional neural network).  

With regard to claim 7, Liu discloses the system of claim 3, wherein the first convolutional neural network3Preliminary AmendmentAttorney Docket No.: 20633-0035US00 Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/107043)Page 4 of 9includes two fully connected convolutional layers being connected in parallel, the two fully connected convolutional layers configured to identify the region proposals in the image (Fig. 6, the CNN contains different layers in parallel identifying different size bounding boxes).

With regard to claim 8, Liu discloses the system of claim 2, wherein the logic circuits further: divide the image into a plurality of regions, each of the plurality of grids corresponding to a feature vector (Figs. 4A and 4B, the image is divided into different sized bounding boxes and corresponding defining feature vectors).

With regard to claim 9, Liu discloses the system of claim 8, wherein to obtain the first convolution neural network, the logic circuits: 
obtain a sample image including one or more target objects (Fig. 4A, image 10); 
enclose the one or more target objects in one or more rectangular boxes (Fig. 4A, boxes 15 and 10); 
divide the sample image into a plurality of regions (Fig. 4A, boxes 15 and 20); 
generate one or more second traininq feature vectors corresponding to the plurality of regions; and train the first convolutional neural network based on the sample image including the one or more second training feature vectors (Figs. 4A and 4C, the vectors are used in the different CNNs to train the neural network).

With regard to claim 10, Liu discloses the system of claim 8, wherein the logic circuits: normalize the image to the predetermined size in response to a determination that the image has a size different from a predetermined size (Figs. 4A, 4B and 4C).

With regard to claim 11, Liu discloses the system of claim 2, wherein a first category parameter of the plurality of category parameters represents a probability that the object belongs to a first category represented by the first category parameter, and the logic circuits4Preliminary AmendmentAttorney Docket No.: 20633-0035US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/107043)Page 5 of 9 further determine that the object belongs to the first category when a value of the first category parameter is larger than a first value (Figs. 5, 6 and 7, objects are put into categories according to classification matching values).

	With regard to claim 14, the discussion of claim 1 applies.

	With regard to claims 15-16 and 20-22 the discussion of claims 1-6 and 7-9 apply respectively.

	With regard to claim 27, the discussion of claim 1 applies.
 
 
 
 
 Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669